Boardman, J.
—The answer of the defendant Skelly is a nullity. It does not deny generally the complaint, or specifically any fact therein contained. It alleges no new matter by way of affirmative defense. It says, in effect, that the complaint does not state the shares and interests of the parties correctly. That raises no issue. It merely expresses the opinion of the party answering. It states no' fact. . It indicates no error in any statement made in the complaint. It *107calls for no other or further proof than would be required by law and hj the practice of the court if no answer had been interposed. We conclude, therefore, the answer was a nullity, and demanded no recognition; nor was the ownership of the adjoining premises by the defendant, who attempted to answer any trespass thereof, of the slightest consequence in this action for partition. It was' not and could not be involved in the disposition to be made of the rights of the parties to this action.
The reference is a prompt and usual mode of determining the rights of the parties in such action. Ho reason exists why it should not be satisfactory.
We are satisfied the order of reference granted in this case will serve the best interests of the parties, and promote an early determination of their rights without wrong to any one. We are also satisfied the plaintiff was entitled to such order as the action stood when it was granted.
The order is therefore affirmed, with ten dollars costs and disbursements for printing.
Leashed, P. J., and Bocees, J., concurred.